Kane, J. (dissenting).
We respectfully dissent.
After respondents were unable to obtain the medical records of petitioner Randall R. Skrypek by the use of a medical authorization, respondents chose to obtain those records by means of a judicial subpoena issued without notice by a court that did not have jurisdiction to issue it (Matter of State Police Admin. Disciplinary Hearing on Apr. 27, 2004, 13 AD3d 884, 885-886 [2004]). Petitioners were justified in defending against respondents’ improper use of a subpoena. Under these circumstances, the resultant delay is directly attributable to respondents’ conduct and cannot be considered conduct intended to impede the administrative process such as would constitute an abandonment of petitioners’ claim to back pay (see Gerber v New York City Hous. Auth., 42 NY2d 162, 166 [1977]). Thus, Supreme Court’s judgment awarding back pay should be affirmed.
Crew III, J., concurs. Ordered that the judgment is reversed, on the law, without costs, and petition dismissed.